Title: From James Madison to Albert Gallatin, 8 August 1805
From: Madison, James
To: Gallatin, Albert


          
            Dear Sir
            Philada. Aug. 8. 1805
          
          I am just favored with yours of the 6th: I have not seen Toussard since my arrival here, and can not therefore say when you will have an oppy. of conferring with him on the subject of Fayette. I wish most fervently that something could be done for the latter, tho I can not pretend to say what can. Notwithstanding the grant of Congs. I fear he must be ruined without some immediate relief in money, which can not be raised out of that fund. Should a location as fortunate as that suggested last to his Agent at N. O. take place, the unavoidable delay in turning it into cash would leave him a prey to his actual difficulties.
          I send you the correspondence from Madrid. You will see that the status quo, the Mobille, & the spoliations subsequent to the Convention of 1802, have passed sub silentio. These topics may keep open the door for negociation if a return to it be invited by circumstances, and so far the omission of them, may be turned to convenient account. It is certain that our posture towards Spain is an awkward one. Your view of it appears to be just. I have long been of opinion that it would be a wise & dignified course, to take preparatory & provisional measures for a naval force, and the present crisis gives a great of urgency to such a policy. This depends on Congress. In the mean time the instructions to Bowdoin involve delicate considerations.Monroe left Madrid I understand on the 26 or 27th. of May. He meant to pass thro’ Paris. As his family was there, and he would allow some time for discovering the final views of that Govt. but as not only the Empr. & Talleyrand, but as the papers say, Marbois also would be absent, it is probable that his stay would be shortened. I can no otherwise guess the time of his getting to London than by an estimate of these circumstances, which you can make as well as myself. I leave you to state them to Mr. R. & Mr. N. as I presume was reserved to yourself to do. The inclosed letter this moment recd. gives a probable clue to Lears Draught, concerning which no information has been recd from him. The operation undertaken by him may perhaps have good effects but it is of a delicate sort for public functionaries.
          Mrs. Madisons apprehensions have been much assuaged by Dr. Physic’s encouraging language, and the commencement of her cure is I think perceptible under his process. I fear however it will be several weeks before he will be able to dismiss her. We should both be very happy to see our friends in N. York; but the trip hither being carved out of that to Virga. we must fly in that direction the moment the signal is given. Be so good as to return the letter from Algiers by the first mail. Accept for yourself & Mrs. Gallatin our affectionate respects. Yrs. truly
          
            James Madison
          
        